Title: From James Madison to John G. Jackson, 9 March 1812
From: Madison, James
To: Jackson, John G.


Dear SirMar. 9. 1812
As the Intelligencer will not publish the message & documents just laid before Congress, till tomorrow, and not leave this till friday, I send you a copy of the Message. It is justified by the documents, among which are the original, credential & instructions from the Govr. of Canada, and an original letter from Earl of Liverpool to him, approving the conduct of the Secret Agent. This discovery or rather formal proof, of the co-operation between the Eastern Junto, and the B. Cabinet, will it is to be hoped not only prevent future evils from that source, but extract good out of the past. Affectionate respects
James Madison
